Citation Nr: 0026248	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-06 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for idiopathic 
lymphedema of the right arm.

2.  Entitlement to service connection for chronic 
degeneration of the cervical spine.

3.  Entitlement to service connection for chronic 
degeneration of the thoracic spine.

4.  Entitlement to service connection for chronic 
degeneration of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.   


REMAND
 
The veteran testified at a July 2000 hearing before the 
undersigned Board Member.  At that time, the veteran made 
reference to the existence of additional VA medical record 
evidence that is supportive of his claim for service 
connection for his claimed lymphedema and spinal disorders.  
The veteran indicated that he had been treated by VA at the 
John D. Dingell Medical Center in Detroit from 1998 through 
2000 for both claimed disorders; and that these VA records 
may provide evidence relating these disorders to service.  
None of these VA records are in the file. 

Under the doctrine of constructive notice set forth in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), non-record evidence 
that was not in the case file but was within the Secretary's 
control (such as VA records), and that predates a Board 
decision and could reasonably have been expected to be part 
of the record, is constructively deemed to have been before 
the Board at the time of its decision.  Bell holds that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, "such 
documents should be a part of the record, and that if they 
are determinative of the claim, then a remand is required."  
Sims v. West, 11 Vet. App. 237, 239 (1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
since 1997 for idiopathic lymphedema of 
the right arm; and for chronic 
degeneration of the cervical, thoracic, 
and lumbar spine.  After securing the 
necessary release, the RO should obtain 
these records.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports not 
of record.  In particular, the RO should 
attempt to obtain VA records pertaining 
to treatment by VA at the John D. Dingell 
Medical Center in Detroit from 1998 
through 2000 for both claimed disorders.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. App. 
268 (1998).

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for idiopathic 
lymphedema of the right arm; and for 
chronic degeneration of the cervical, 
thoracic, and lumbar spine.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


